Citation Nr: 1544011	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015 the Veteran provided testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities which are posttraumatic stress disorder (PTSD), rated as 70 percent disabling; diabetes mellitus Type II, rated as 20 percent disabling, right lower extremity peripheral neuropathy, rated as 10 percent disabling; and left lower extremity peripheral neuropathy, rated as 10 percent disabling.  His combined disability rating is 80 percent.

At his August 2015 hearing before the undersigned, the Veteran testified that the service connected disabilities are currently worse than indicated in the VA examinations associated with this claim.  He has tried to obtain jobs but has been unsuccessful because of the combined limitations presented by his service-connected disabilities.  He reported also that he went to a program at the Temple VA facility which was supposed to help him return to work.  They told him that the program would not work for him because it was too far away from his house and there were no jobs in his town he would be able to perform.  He stated that he dislikes not working but that he cannot get a job now due to his disabilities.  He cannot do his former job as a janitor/floor technician for a school system as this was too hard on his legs.  He reported that his legs swell if he stays on them for over two hours.  He also testified that his PTSD symptoms make it hard to work.  However, it was noted that a non-service connected psychiatric disability of psychotic brain disorder with depression and anxiety is listed on his rating sheet as well.

The Board notes that the most recent examinations in this case include a general medical examination in April 2013, a disability benefits questionnaire related to diabetic sensory-motor peripheral neuropathy completed in October 2012 and a PTSD examination in February 2013.  

In light of his contentions set forth in his written statements and his recent testimony, the Board finds that the Veteran should be afforded VA medical examinations to provide a current picture of his functional impairment resulting from his service-connected disabilities.  Additionally, as he is receiving treatment at VA medical facilities for these disabilities, updated treatment records dated since May 2013 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated since May 2013 and associate them with the claims file. 

2.  Schedule the Veteran for appropriate examinations to determine the current severity of his service-connected PTSD, diabetes mellitus Type II, and peripheral neuropathy of the right and left lower extremities.  A review of VBMS and Virtual VA record must be conducted.  Any indicated studies should be performed.  

The examiners are asked to elicit a history from the Veteran regarding his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disabilities, and only his service-connected disabilities, with regard to his ability to perform tasks, including sedentary and physical tasks.  

3.  Thereafter, adjudicate the Veteran's claim for TDIU due to the combined effects of his service-connected PTSD, diabetes mellitus Type II, and peripheral neuropathy of the right and left lower extremities.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




